Citation Nr: 0909472	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-12 010 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
2002 for service connection of left knee lateral meniscus 
tear, post-operative.

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left knee 
surgery performed on April 5, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The appellant had active service from March 1992 to August 
1998.  The appellant is the Veteran.    

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in December 2006.  This matter was 
originally on appeal from January 2003 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In the January 2003 rating decision, the RO denied the claims 
of service connection for left knee lateral meniscus tear and 
entitlement to a total evaluation due to treatment of a 
service-connected condition.  Thereafter, the appellant filed 
a notice of disagreement (NOD) with respect to the denial of 
his claims in September 2003, a statement of the case (SOC) 
was issued in January 2004, and the appellant perfected his 
appeal in March 2004.  

In the April 2005 rating decision, service connection was 
granted for left knee meniscus tear, post-operative, 
effective November 19, 2002, the date that VA received the 
appellant's claim for the disability.  Notice of the April 
2005 rating decision was mailed to the appellant in June 
2005.    

In May 2006, the appellant testified at a Travel Board 
hearing before Veterans Law Judge George E. Guido Jr.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Board notes that the appellant 
expressed disagreement with the assignment of November 19, 
2002 as the effective date of service connection for the left 
knee disability at the Board hearing, which constituted a 
timely NOD.  

In December 2006, the Board remanded the case for further 
notification and procedural development to include the 
issuance of a SOC for the claim of an earlier effective date 
for the grant of service connection for a left knee 
disability.  

The record reflects that a SOC was issued in February 2007 
for entitlement to an effective date earlier than November 
19, 2002 for service connection of left lateral meniscus 
tear, post-operative.  The appellant perfected the appeal in 
April 2007.    

In August 2008, the appellant testified at a Travel Board 
hearing before Veterans Law Judge John E. Ormond Jr.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

VA regulations provide that the Veterans Law Judge who 
conducts a hearing in a claim must participate in making the 
final determination of the claim.  38 C.F.R. 
§ 20.707 (2008).  As the appellant has testified before two 
different Veterans Law Judges in connection with the issues 
now on appeal, this case has been assigned to a panel of 
three Veterans Law Judges, which includes the two Veterans 
Law Judges who conducted the Board hearings.   


FINDINGS OF FACT

1.  The appellant filed a claim of service connection for a 
left knee disorder on November 19, 2002; no earlier 
correspondence can be construed as an informal claim for the 
benefit sought.    

2.  The appellant's currently diagnosed left knee disorder 
was first linked by competent medical opinion to his military 
service on March 16, 2005, the date of the VA examination.    

3.  In an April 2005 rating decision, the RO granted service 
connection for left knee meniscus tear, post-operative 
effective November 19, 2002.  

4.  The appellant was not service-connected for his left knee 
disability at the time he required a period of convalescence 
following an April 2001 knee surgery.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
19, 2002, for service connection of left knee lateral 
meniscus tear, post-operative have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).    

2.  The criteria for a temporary total disability rating 
under 38 C.F.R. § 4.30 for convalescence following left knee 
surgery performed on April 5, 2001 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to the appellant's earlier effective date claim, 
the Board notes that the Court has held, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In 
the present case, neither the appellant nor his 
representative alleges any prejudice with respect to notice 
received for his earlier effective date claim.

The Board also notes that the appellant has alleged clear and 
unmistakable error (CUE) as the basis for the award of an 
earlier effective date, as will be discussed in greater 
detail below; however, it does not appear that the appellant 
has been provided with notice regarding CUE.  Nevertheless, 
in Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the provisions of the VCAA are not applicable to claims of 
CUE.  See also Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (noting that although the Secretary filed a motion, 
with which the veteran agreed, seeking a remand for 
readjudication of a CUE question in light of the enactment of 
the VCAA, the basis for the motion had no merit following the 
Court's decision in Livesay finding that the VCAA was not 
applicable to CUE matters).  In light of the foregoing, the 
Board finds that there is no prejudice to the appellant in 
proceeding to consider the assertion of CUE in evaluating the 
earlier effective date claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In regard to the temporary total rating claim, the record 
reflects that the appellant received a VCAA notice letter 
with respect to the claim in December 2002.  However, the 
VCAA notice letter was inadequate as it did not specifically 
inform the appellant of the information and evidence not of 
record that is necessary to substantiate a claim for a 
temporary total rating and the delegation of responsibility 
between VA and the appellant in procuring that information 
and evidence.  Nonetheless, the absence of adequate notice 
for this issue constitutes harmless error.  As will be 
explained in greater detail below, the appellant is not found 
to be entitled to an effective date earlier than November 
2002 for the grant of service connection for his left knee 
disability.  Consequently, the appellant is not entitled to a 
temporary total rating for the convalescence period following 
his April 2001 left knee surgery because service connection 
for the appellant's left knee disability was not established 
at the time of his convalescence period.  At the May 2006 and 
August 2008 Board hearings, the appellant demonstrated actual 
knowledge of the evidence needed to establish entitlement to 
a temporary total rating based on left knee surgery and, more 
specifically, showed an understanding that entitlement to the 
benefit sought was contingent upon the award of an earlier 
effective date for his left knee disability.  For these 
reasons, the Board finds no reason to remand this issue for 
further VCAA notice.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The record reflects that the appellant has been provided with 
a copy of the rating decisions, SOCs, and supplemental 
statements of the case (SSOCs), which included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

The Board also finds that VA has fulfilled its statutory duty 
to assist.  In this regard, the Board notes that 
correspondence and post-service VA treatment records 
identified as relevant to the claims are associated with the 
claims folder.  The service treatment records and VA 
examination reports are also included in the record.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  The Board further finds that there 
has been compliance with its prior Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Earlier effective date for service connection of left knee 
disability

At the August 2008 Board hearing, the appellant reported that 
he had raised his left knee problems with the VA on several 
occasions prior to November 19, 2002 but was told that his 
knee problems were already contemplated in the rating 
assigned for his low back disability.  The appellant also 
stated that he had placed several requests to have the knee 
rated but the requests were wrongly for the right knee rather 
than the left knee.  The appellant seeks an effective date 
earlier than November 19, 2002 for the grant of service 
connection for left knee lateral meniscus tear, post-
operative.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).  As will be explained in greater 
detail below, the appellant did not file his claim within one 
year of separation from service.  Therefore, the general rule 
applies in this case.    

In determining the date of the claim, the Board notes that 
the appellant through his representative indicated that he 
wanted to initiate a claim for a temporary total disability 
rating under 38 C.F.R. § 4.30 for knee surgery performed in 
April 2001 in correspondence received by VA on November 19, 
2002.  Although the appellant did not specifically note that 
he was also filing a claim of service connection for a left 
knee disorder in said correspondence, a claim for service 
connected benefits for a left knee disorder is clearly 
implied as the appellant was not service-connected for a left 
knee disability at the time of his request for a 
convalescence rating.  Thus, the RO properly construed the 
November 19, 2002 correspondence as a claim of service 
connection for a left knee disorder.  Thus, the date of the 
appellant's claim is November 19, 2002.

In this regard, the Board has considered whether earlier 
correspondence can be construed as a claim for the benefit 
sought.  Indeed, at the August 2008 Board hearing, the 
appellant reported that he had raised his left knee problems 
with the VA on several occasions prior to November 19, 2002 
but was told that his knee problems were already contemplated 
in the rating assigned for his low back disability.  The 
appellant also stated that he had placed several requests to 
have the knee rated but the requests were wrongly for the 
right knee rather than the left knee, explaining that he has 
never had problems with his right knee.  However, a review of 
the record reveals no communication or action of record 
indicating an intent to apply for service connection for a 
left knee disorder prior to November 19, 2002.  38 C.F.R. 
§ 3.155 (2008).  While there are general references to left 
leg pain and numbness related to the appellant's low back 
disability in earlier correspondence, there is no specific 
claim for a left knee disability separate and apart from the 
radiculopathy already contemplated in the rating assigned for 
the appellant's low back disability raised.  Moreover, it is 
observed that earlier correspondence shows that the appellant 
specifically filed a claim for a right knee disorder in 
November 1998 and requested to reopen the claim in August 
1999 correspondence; however, he did not make mention of a 
left knee disorder, rather than a right knee disorder, at 
those times.  Thus, there is no claim for service connection 
of a left knee disorder prior to November 19, 2002.   

In regard to the date entitlement arose, the Board notes that 
service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In the present case, the RO granted service 
connection for the appellant's left knee disability in the 
April 2005 rating decision based on evidence showing in-
service treatment for knee pain, evidence of a current left 
knee disability, the lack of evidence to show that the left 
knee disability is dissociated from the service-connected 
back injury, and the opinion offered by the March 2005 VA 
medical examiner.  In this regard, the Board particularly 
observes that the VA examination report dated March 16, 2005 
reveals that the medical examiner diagnosed the appellant 
with mild to moderate left knee degenerative joint disease 
status post lateral meniscal tear and loose body removal and 
concluded that it was at least as likely as not that the 
appellant's difficulty with regard to the left knee was 
secondary to injuries sustained in the service.  While a 
review of the record reveals that there was evidence of a 
current left knee disorder and in-service knee treatment of 
record prior to the March 2005 VA examination, no competent 
medical examiner had linked the appellant's current left knee 
disorder to service and there was no other competent medical 
evidence to establish a nexus relationship between the 
appellant's left knee disorder and service prior to the 
examination.  Thus, the evidence shows that the date 
entitlement to service connection arose is March 16, 2005.

Therefore, the date of the appellant's claim is November 19, 
2002 and the date entitlement arose is March 16, 2005.  As 
between the two dates, the date entitlement arose (i.e., May 
31, 2005) is the later.  Nevertheless, the RO has assigned 
the date of the claim (i.e., November 19, 2002) as the 
effective date for service connection of the left knee 
disability.  The Board will not disturb the currently 
assigned effective date as it is clearly more advantageous to 
the appellant.  In consideration of the foregoing, the Board 
finds that the preponderance of the evidence weighs against 
the assignment of an effective date earlier than November 19, 
2002 for service connection of left knee lateral meniscus 
tear, post-operative.

In making this determination, the Board has considered the 
appellant's assertion in the April 2007 VA Form 9 that prior 
denials of his claim for service connection of a left knee 
disability in the August 1999, June 2000, June 2001, and 
January 2003 rating decisions constituted CUE.  Specifically, 
the appellant suggests that there was CUE in failing to 
establish service connection and assign a separate evaluation 
for his now service-connected left knee disability rather 
than combining the disability with the rating for his low 
back in these rating decisions.  However, the appellant 
appears to have confused his left lower extremity 
radiculopathy with his now service-connected left knee 
disability.  The appellant's left lower extremity 
radiculopathy, which is contemplated in the disability 
evaluation assigned for the low back disability, is a 
separate and distinct condition from the service-connected 
left knee disability.  As explained above, the appellant did 
not raise a claim for the left knee disability until November 
2002 and entitlement to service connection for a left knee 
disability did not arise until March 2005.  Moreover, the RO 
did not adjudicate a claim for service connection of a left 
knee disability in any of the decisions cited by the 
appellant.  Thus, the appellant's CUE claim has no merit and 
an earlier effective date may not be granted on such basis.  
See Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001) 
(providing that a determination that there was CUE must be 
based upon the record and the law that existed at the time of 
the prior adjudication in question).  

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue. The 
preponderance of the evidence, however, is against the 
appellant's claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Temporary Total Rating

The appellant seeks entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following left knee surgery performed on April 5, 2001.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3) (2008).

The medical evidence confirms that the appellant underwent 
left knee surgery in April 2001, which included examination 
under anesthesia, diagnostic arthroscopy, partial lateral 
meniscectomy, and removal of loose bodies.  At the May 2006 
Board hearing, the appellant through his representative 
reported that his convalescence period following the knee 
surgery lasted for approximately two to four months.  
However, as noted above, a temporary total disability rating 
under 38 C.F.R. § 4.30 is only available for treatment of a 
service-connected disability.  Service connection was not 
established for the appellant's service-connected left knee 
disability until November 2002, which is more than a year 
after the appellant's reported convalescence period had 
ended.  In addition, for reasons already explained above, the 
appellant is not entitled to an earlier effective date for 
service connection of his left knee disability.  

As the appellant fails to meet an essential legal requirement 
under the governing regulation (i.e., that the treatment in 
question must have been for a service-connected disability at 
the time), he has not presented a claim upon which relief can 
be granted.  Thus, entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following left knee surgery performed on April 5, 2001 is not 
warranted.  

In cases where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, 
rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

Entitlement to an effective date prior to November 19, 2002 
for service connection of left knee lateral meniscus tear, 
post-operative is denied.

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left knee 
surgery performed on April 5, 2001 is denied.  



			
	George E. Guido, Jr.	    Michelle L. Kane
	                 Veterans Law Judge                                    
Veterans Law Judge
            Board of Veterans' Appeals                          
Board of Veterans' Appeals



________________________________
John E. Ormond, Jr.
Veterans Law Judge
   Board of Veterans' Appeals


 Department of Veterans Affairs


